

WAIVER
December 1, 2017
Reference is made to the Bye-laws of Everest Re Group, Ltd. (the "Bye-laws"). 
Capitalized terms not otherwise defined herein shall have the meanings ascribed
to them in the Bye-laws.
Each party hereto acknowledges that, (i) Bye-law 52 of the Bye-laws provides,
except as otherwise set forth therein, that if and for so long as the aggregate
number of Controlled Shares of any Person exceeds the Maximum Percentage of the
total voting power of all of the issued and outstanding share capital of the
Company, each such Controlled Share shall confer only a fraction of a vote as
provided therein, (ii) Bye-law 53(a) of the Bye-laws provides, except as
otherwise set forth therein, that no share may be issued, without prior Board
approval, if the Board has reason to believe that the effect of such issuance
would cause the aggregate number of Controlled Shares of any Person to exceed
the Maximum Percentage of any class of issued and outstanding share capital of
the Company, (iii) Bye-law 55(b) of the Bye-laws provides, except as otherwise
set forth therein, that if the Board has a reason to believe that the aggregate
number of Controlled Shares of any Person exceeds the Maximum Percentage of any
class of issued and outstanding share capital of the Company, the Company shall
have the option to redeem or purchase all or any part of the shares so owned, as
provided therein, and (iv) Bye-law 63(b) of the Bye-laws provides, except as
otherwise set forth therein, that no transfer of any share shall be registered
if the Board has reason to believe that the effect of such transfer would be to
increase the aggregate number of Controlled Shares of any Person to more than
the Maximum Percentage of any class of issued and outstanding share capital of
the Company (clauses (ii) through (iv), collectively, "the Restrictive
Bye-laws").
Everest Re Group, Ltd., acknowledges that BlackRock, Inc., together with its
subsidiaries and controlled affiliates ("BlackRock"), acts, or may in the future
act, as the manager and/or investment advisor of various investment funds and
accounts (collectively, and together with BlackRock, the "BlackRock Investors").
In light of the foregoing, Everest Re Group, Ltd. waives the Restrictive
Bye-laws with respect to BlackRock up to a maximum of Controlled Shares
representing 15% of the shares of the Company outstanding at any time of
measurement (the "Waiver"); provided, that: (i) the Waiver is revocable by the
Company for any reason upon 30 days' notice; (ii) each BlackRock Investor's
ownership of Controlled Shares, determined (for purposes of this proviso (ii)
only) without regard to clauses (C) and (D) of the definition of Controlled
Shares, does not exceed the Maximum Percentage of any class of issued and
outstanding share capital of the Company; (iii) if the Board has reason to
believe that the aggregate number of Controlled Shares of BlackRock exceeds 15%
of the shares of the Company outstanding at any time of measurement, the Company
shall have the option, in lieu of redeeming or repurchasing such shares as
provided in Bye-Law 55(b) of the Bye-laws, to require BlackRock to sell, or
cause to be sold, into the open market such number of Controlled Shares of
BlackRock as may be necessary in order to reduce the aggregate number of
Controlled Shares of BlackRock below such 15% threshold; and (iv) following any
termination of the Waiver (pursuant to proviso (i) above or otherwise), if the
Board has reason to believe that the aggregate number of Controlled Shares of
BlackRock exceeds the Maximum Percentage of the shares of the Company
outstanding at any time of measurement, the Company shall have the option, in
lieu of redeeming or repurchasing such shares as provided in Bye-Law 55(b) of
the Bye-laws, to require BlackRock to sell, or cause to be sold, into the open
market such number of Controlled Shares of BlackRock as may be necessary in
order to reduce the aggregate number of Controlled Shares of BlackRock to no
more than the Maximum Percentage.

--------------------------------------------------------------------------------

Nothing in this agreement shall be construed as to indicate, either express or
implied, that this Waiver extends to Bye-law 52.  The parties shall reasonably
cooperate with each other, and shall reasonably share such appropriate
information, to effectuate the calculation of the voting rights attributed to
shares owned or controlled by BlackRock.
We have called to your attention that certain insurance laws in jurisdictions in
which entities we own or have invested in may be regulated may require prior
notice and/or approval of acquisitions of a 10% or more of the outstanding
voting securities of such entities or their affiliates. Beneficial ownership
under the securities law does not always equate to purchase or control under
insurance law and we encourage you to seek your own counsel.




[Remainder of this page intentionally left blank]
2

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the undersigned has caused this Waiver to be signed on its
behalf by its officer thereunto duly authorized as of the date first written
above.



 
EVEREST RE GROUP, LTD.
 
 
 
By: /S/ SANJOY MUKHERJEE
 
Name: Sanjoy Mukherjee
 
Title:  Executive Vice President
 

 
 
 
 
 
 
 
 
ACKNOWLEDGED AND AGREED:
 
 
 
BLACKROCK, INC.
 
 
 
By: /S/ DANIEL RIEMER
 
Name: Daniel Riemer
 
Title:  Vice President, Legal & Compliance
 

 
 
 
 
 
 
 
3

--------------------------------------------------------------------------------